 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDEFCOCorporationandBurnis R. Hood on Behalfof Certain Employeesof EFCOCorporation, Mon-ett and Aurora,Missouri,Petitionerand UnitedBrotherhood of Carpenters&Joiners of America,DistrictCouncil of Kansas City and Vicinity,AFL-CIO. Case 17-U D-18August 27, 1970DECISION ON REVIEW AND CERTIFICATIONOF RESULTSBY MEMBERSFANNING, MCCULLOCH,AND BROWNOn March 3, 1970, the Regional Director for Region17 issued a Supplemental Decision and Directionof Third Election in the above-entitled proceeding,inwhich he voided and set aside a second electionconducted under Section 9(e)(1) of the Act and direct-ed that a third election be held.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Union filed a timelyrequest for review of the Supplemental Decision, andthe Petitioner filed a statement in opposition thereto.By telegraphic order dated May 26, 1970, the NationalLabor Relations Board granted the request for reviewand stayed the third election pending its decisionon review.The Board' has considered the entire record inthis case with respect to the issues under review,and makes the following findings:The deauthorization election herein contested wasconducted on February 7, 1969, in the bargainingunit covered by the current agreement between theEmployer and the Union.' Deauthorization was defeat-ed.On February 14, 1969, the Petitioner filed timelyobjections alleging that the Union had engaged inmisconduct affecting the results of the election. Allobjections except #3 were ultimately withdrawn and ahearing was ordered on this objection, which allegedthat on several occasions prior to the deauthorizationelection,representativesof the Union promisedvarious employees that union dues would be reducedif the Union won the election.'Pursuant to the provisions of Sec 3(b) of the National Labor RelationsAct, as amended, the National Labor Relations Board has delegatedits powers in connection with this case to a three-member panelThe tally of ballots showed that of 69 eligible voters, 31 cast ballotsin favor of withdrawing the authority of the bargaining representativeto require membership in the union as a condition of employment,and 35 voted against the propositionOne ballot was void and twowere challenged The challenges were not sufficient to affect the resultsof the electionObjection #3 also alleged that the Union promised that wages wouldbe increased if deauthorization were defeatedDuring the course ofThe issue which precipitated the filing of the instantdeauthorization petition was the level of union dues,which were set at $7.85 per month. This subjecthad been discussed frequently among employees andatUnion meetings for a year or more prior to theelection. In January 1969, about a month beforethe election, a meeting was held at which BusinessAgentAllen and Union Representative Edwardsinformed employees that, upon approval of the UnionInternational andDistrictCouncil,monthly duesmight be reduced upon waiver of certain benefitscurrently being financed by the dues payments. Some30-35 percent of the employees attended this meeting.'At the hearing, the Petitioner produced six witnesseswho testified about still other statements, attributedtoAssistant Steward Stanley, which were made tothem individually or overheard by them on the daybefore the election. The substance of these statementswas that dues had been lowered to $5 per month.The next day, the petition to deauthorize the Unionwas defeated.The Hearing Officer credited the Petitioner's wit-nesses and found that the Union was responsiblefor Stanley's remarks. The Hearing Officer furtherconcluded that the announced reduction of dues imme-diately before the election so interfered with the freechoice of the electorate as to require that the resultsof the election to set aside. The Regional Directoradopted all the findings, conclusions, and recommen-dations of the Hearing Officer, and accordingly, setaside the second election and ordered that a thirdelection be held.The principal issue presented is whether theannouncement of a dues reduction by the Union'srepresentative on the eve of a deauthorization electionso improperly influenced the outcome of the electionas to require that the results be set aside.'The Union argues that underPrimco Casting Corp.,174 NLRB No. 44, andDit-Mco Inc.,163NLRB1019, affd. 428 F.2d, 775 (C.A. 8), its conduct waslawful and did not constitute undue interference withthe election. The Petitioner contends that the Union'sconduct interfered with the election and argues thatthe cases upon which the Union relies are not control-ling because they arose in the context of representationrather than deauthorization elections.the hearing, the Petitioner by counsel withdrew the portion of the objectionrelating to increased wages, and no testimony on that subject was adducedA dues reduction to $5 per month upon waiver of certain deathbenefitswas in fact effectedAfter the election, and some 2 weeksprior to the hearing, the Union presented forms implementing the reductionto its members for signature'In view of our ultimate disposition of the principal issue, we finditunnecessary to reach or consider other questions raised by the Unionin its request for review185 NLRB No. 78 EFCO CORPORATIONInPrimco,theBoard found unobjectionable aunion's discontinuance of a strike fund and refundof strike fund payments one week before a representa-tion election. InDit-Mco,theBoard held that aunion's waiver of initiation fees, whether or not condi-tioned upon the outcome of the election, did notconstitute a basis for setting aside a representationelection.We have re-examined the principles underlying thedecisions inPrimcoandDit-Mcoand, for the followingreasons, have determined that these principles havelike application in the context of deauthorization elec-tions.The logic ofDit-Mcois that waiver by a Unionof a financial obligation-such as initiation fees-which could be avoided entirely by voting "no"does not coerce employees into voting "yes." Thislogic is applicable to the case before us. Here, asinDit-Mco,unit employees could have avoided entirelythe mandatory requirement to pay membership duesif a majority had voted in favor of deauthorizingthe Union. The announcement of the dues reductioninno way affected the availability of the optionto vote in favor of deauthorization. The Union'sconduct is therefore comparable to the type of conductfound unobjectionable inDit-Mco.Moreover, thefinancial inducement of a relatively small dues reduc-tion could hardly be sufficient to sway the voterwho objects, in principle, to the payment of anysuch fees.The announced alteration in the dues structurewas clearly designed to ensure the employees' contin-ued support in the forthcoming election. InPrimco,we pointed out that an otherwise permissible changein a union's position, made in response to legitimateemployee demands, cannot be condemned as objection-able simply because it is motivated by the union'sdesire to present itself as a more attractive candidate.We also noted that the level and cost of servicesprovided by the union are relevant considerationsin the selection of a bargaining agent, and that aunion is entitled to respond to its members' complaintswith respect to service during the course of a cam-paign. Our reasoning inPrimcois equally applicable221here. The sole issue determined in a deauthorizationelection is whether union membership shall be manda-tory or voluntary. The level and cost of union servicesare as relevant to this issue as they are in the initialselection of a bargaining agent. The certified unionwhich wishes to retain mandatory authorization isas entitled to favorable self-presentation as is theunion which is a candidate for certification in arepresentation proceeding. The alteration in the duesstructurewas an otherwise permissible exercise bythe Union of its protected power to regulate its mem-bership affairs in response to express employee com-plaints and involved a waiver of certain benefits paidfor by higher dues. In view of these considerations,the preelection timing of the Union's conduct appearsto us to be irrelevant.Accordingly, we conclude, contrary to the RegionalDirector, that the Union's announcement of a duesreduction immediately before the election did notunduly interfere with the free choice of the electorate.Therefore,we hereby set aside his order vacatingthe second election and directing that a third electionbe held. As a majority of the electorate did notcast ballots in favor of deauthorization, we shall certifythe results of the second election.CERTIFICATION OF RESULTSUpon the basis of the tally of ballots, and theentire record in the case,the Board certifies that:1.A majority of the employees eligible to votein the appropriate unit has not voted to rescindthe authority of the United Brotherhood of Carpenters& Joiners of America,DistrictCouncil of KansasCityand Vicinity,AFL-CIO,tomaintain an agree-ment with Efco Corporation,Monett and Aurora,Missouri,requiring membership in such labor organi-zation as a condition of employment,in conformitywith Section 8(a)(3) of the Act, as amended.2.The appropriate bargaining unit in which theelection was conducted under Section 9(e)(1) of theAct comprises:Allproduction andmaintenanceemployees, including warehousemen and truckdriversat the Monett and Aurora,Missouri,plants of EFCOCorporation,but excluding office clerical employees,inspectors,professional employees,guards, and super-visors, as defined in the National Labor RelationsAct.